FILED
                            NOT FOR PUBLICATION                             FEB 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10250

               Plaintiff - Appellee,             D.C. No. 2:06-cr-00293-MCE

  v.
                                                 MEMORANDUM*
MARTIN GALLEGOS-GONZALES,

               Defendant - Appellant.


                   Appeal from the United States District Court
                       for the Eastern District of California
                  Morrison C. England, Jr., Chief Judge, Presiding

                           Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Martin Gallegos-Gonzales appeals from the district court’s judgment and

challenges the 24-month consecutive sentence imposed upon revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Gallegos-Gonzales contends that the district court erred by ordering his

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
revocation sentence to run consecutively to his sentence for illegal reentry because

the goals of deterrence and protection of the public are adequately served by his

new reentry prosecution. He argues that the district court did not explain the need

for a consecutive sentence and that the sentence is substantively unreasonable

because it creates unwarranted sentencing disparities. The record reflects that the

district court explained that a consecutive sentence was warranted in light of

Gallegos-Gonzales’s breach of the court’s trust and extensive criminal and

immigration history. See United States v. Simtob, 485 F.3d 1058, 1062-63 (9th

Cir. 2007). Contrary to his claim, Gallegos-Gonzales is not similarly situated to

defendants who are not serving terms of supervised release. Moreover, the

Guidelines contemplate that revocation sentences are to run consecutively to

sentences for new offenses. See U.S.S.G. § 7B1.3(f); Simtob, 485 F.3d at 1063.

The district court’s decision impose a consecutive sentence was not an abuse of

discretion. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                      13-10250